[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 22, 2006
                             No. 06-11990                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 03-00242-CR-CB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PERRY LAMAR BOOKER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                          (September 22, 2006)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Perry Lamar Booker was sentenced to 84 months’ imprisonment following

his conviction for possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). In a prior appeal, we affirmed the conviction, but vacated and

remanded Booker’s sentence for resentencing consistent with United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). United States v.

Booker, 131 Fed. Appx. 234 (11th Cir. May 12, 2005) (unpublished). Booker now

appeals the 78-month sentence the district court imposed upon resentencing. For

the reasons set forth more fully below, we affirm Booker’s sentence.

      On appeal, Booker first argues that the district court erred in enhancing his

sentence under U.S.S.G. § 2K2.1(b)(5) because the government did not prove, by a

preponderance of the evidence, that he knowingly possessed the drugs found in the

trailer. We review the district court’s application and interpretation of the

Sentencing Guidelines de novo and its findings of fact for clear error. United

States v. Rhind, 289 F.3d 690, 693 (11th Cir. 2002). In calculating the Guideline

range for a firearm possession offense under § 922(g)(1), a four-level increase to

the base offense level is required “[i]f the defendant . . . possessed any firearm . . .

in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(5).

      The district court relied only upon evidence adduced at trial to find that the

§ 2K2.1(b)(5) enhancement was warranted. We set out this evidence in our



                                            2
previous opinion, see Booker, 131 Fed. Appx. at 237-39, and do not repeat it here.

However, we add that Agent Carter further testified that there were several articles

of clothing hanging over the pantry door in the kitchen area, and it was from this

clothing that the bags appearing to contain powder cocaine were recovered. Carter

stated that the manner in which the substance was bagged indicated that it was

packaged for sale.

      Upon review of the record, we find no clear error. First, the district court

could reasonably find that Booker was living in the trailer and using the master

bedroom. The district court also could reasonably find that Booker knowingly

possessed the drugs because the guns, some of the drugs, and the money were

found in an open closet in this bedroom, and cocaine, which was packaged for sale,

was found among several articles of clothing hanging over the pantry door in the

kitchen area. In addition, Booker initially denied living at the trailer when he

arrived there during the search of his residence. Based on the circumstances of this

denial and the evidence to the contrary, the district court could find that Booker

knew about the weapons and drugs in the residence and was attempting to

exculpate himself.

      Booker next argues that his 78-month sentence is unreasonable because the

government’s failure to disclose the identity of the confidential informant deprived



                                           3
him of evidence to support his argument that the drugs belonged to Carlos Booker

and because holding him accountable for conduct for which the jury did not return

a guilty verdict does not promote respect for the law. We review the final sentence

imposed by the district court for reasonableness. United States v. Winingear, 422

F.3d 1241, 1244 (11th Cir. 2005). The district court’s imposition of a sentence and

our reasonableness inquiry are guided by the factors outlined in 18 U.S.C.

§ 3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005); Winingear,

422 F.3d at 1246. The § 3553(a) factors take into account:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786. “[T]here is a range of reasonable sentences from which

the district court may choose,” and the burden of establishing that the sentence is

unreasonable in light of the record and the § 3553(a) factors lies with the party

challenging the sentence. Id. at 788.

      Here, Booker does not meet this burden. Booker’s 78-month sentence was

at the low end of the Guideline range and was less than two-thirds of the ten-year

                                          4
statutory maximum term of imprisonment. See 18 U.S.C. § 924(a)(2). The district

court inquired into Booker’s conduct and activities while in jail and, in sentencing

Booker, stated that the advisory Guideline range was reasonable and that a low end

Guideline sentence met the sentencing objectives of punishment, deterrence, and

incapacitation. Moreover, contrary to Booker’s argument, acquitted conduct may

be considered at sentencing. United States v. Duncan, 400 F.3d 1297, 1304-05

(11th Cir.), cert. denied, 126 S.Ct. 432 (2005). We thus hold that Booker’s

sentence did not exceed the range of reasonable sentences available to the district

court.

         In light of the foregoing, we affirm Booker’s sentence.

         AFFIRMED.




                                            5